Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-9 are presented for examination.
Claims 10-20 are withdrawn from examination.
The amendments and remarks filed on 9/7/2021 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 6-9 are rejected under 35 U.S.C. 103 (a) as being obvious over WO Patent 2006/060551 in view of Koerber et al. (US 2019/0059381).
 WO Patent teaches the use of bifenthrin and zeta-cypemethrin for protecting soil pests, such as corn. See Page 2, lines 25-26, lines 31-33, page 3, lines 1-5, claims 3 and 4. The use of the composition for inducing mortality in rootworm (Diabrotica Vergifera) is taught in page 3, lines 1-5, table 4 and claim 7. The addition of other insecticides is taught in claims 14-15. The WO Patent differs from the claimed invention in the use of the claimed pesticides, such as tetraniliprole.  Koerber et al. teaches the use a pesticidal composition for the treatment of corn rootworm. See Para [0016], [0028], and [0050]. Kerber in Para [0095] and [0097] teaches the insecticides of formula | is combined by a mixing partner at the proportion of 100:1 to 1:100, 10:1 to 1:10. Kerber teaches the potential synergism for combining the pesticides of Formula I with the mixing partners. Bifenthrin is taught to be a mixing partner in Para [0117]. Tetraniliprole is taught to be a mixing partner in Para [0111]. The concentration of pesticides is taught to be 0.1-65%, preferably 1-50 percent by weight, most preferably 5-40% per weight. See Para [021]. The active substance concentration in ready-to-use composition is taught to be 0.01-60% by weight, more preferably from 0.1-40% by weight. The use of silicates is taught in Para [0137] and [0144]. The use of lignosulfonate is taught in Para [0156]. The application of pesticides to the plant and seed is taught in Para [0185] and [0186]. The application to the soil is taught in Para [0188]. It would have been obvious to a person skilled in the art to incorporate an insecticide, such as tetraniliprole to the composition of the WO patent motivated by the teachings of Koerber, which taches the use of tetraniliprole in a composition being used for the treatment corn rootworm. The concentrations of the insecticides is also taught by Koerber, which encompasses the claimed concentrations of 1-35%. The Percent mortality is the expected property of the WO patent and Koerber, since WO Patent teaches the 
Applicant’s arguments have been noted. The arguments in view of the newly relied references based on the amendments to the claims made by applicant are not relevant to the instant Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617